Citation Nr: 1757904	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  15-00 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Whether the reduction in nonservice-connected pension benefits, effective October 1, 2011, was proper. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In April 2012, the Veteran was informed that VA was proposing to reduce his pension payment effective October 1, 2011, based on evidence showing that he had been in receipt of unreported earned income in the form of Social Security benefits payable to his dependent wife. 

2.  In April 2013, the PMC reduced the Veteran's monthly pension benefits based upon an increase in his countable income, effective October 1, 2011. 


CONCLUSION OF LAW

The reduction of nonservice-connected pension benefits was proper.  38 U.S.C.A. §§ 1502, 1503, 1521 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.272, 3.274, 3.275 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).  With regard to the appeal for payment of nonservice-connected pension benefits, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC5-2004 (June 23, 2004).  As shown below, the Veteran was given proper notice pursuant to the procedural guidelines applicable to reduction or discontinuance of benefits.  Moreover, neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Merits

The provisions of 38 C.F.R. § 3.105(h) allow for the reduction or discontinuance of benefits by reason of information received concerning income, net worth, dependency, or marital or other status, but only after following certain procedural guidelines are followed.  The PMC must issue an administrative action proposing the reduction and setting forth all material facts and reasons for the reduction.  A veteran must then be given a period of 60 days within which he may submit additional evidence or request a predetermination hearing.  Then, a final administrative action may be taken to effectuate the reduction.  38 C.F.R. § 3.105(h).  The effective date of the reduction shall be as specified under the provisions of 38 C.F.R. §§ 3.500 -3.503. 38 C.F.R. § 3.105(i)(2)(iii). 

In a letter dated in April 2012, the Veteran was notified of the proposal to reduce his pension payments effective October 1, 2011, based on an adjustment to his countable income.  The Veteran was notified that he had 60 days within which to submit additional information or evidence to show that the proposed action should not be taken, and that if he continued to accept payments at the present rate during this period, he would have to repay all or part of those benefits as well if it were determined that the proposed adjustment was proper.  He was further notified of his right to a personal hearing, and that if he requested such a hearing within 30 days, the payments would continue at the then-present rate until the hearing was held. Finally, he was notified of his right to representation. 

In April 2013, about one year later, the PMC effectuated the decision to reduce the Veteran's non-service-connected pension, and the Veteran was informed that VA would proceed with the proposed action to reduce his pension benefits effective October 1, 2011, based on an adjustment to his countable income. 

All procedural due process requirements for reduction of non-service-connected pension benefits effective October 1, 2011, were satisfied.  See 38 U.S.C.A. § 5112; 38 C.F.R. §§ 3.103, 3.105(h).  The Veteran was notified of the proposed pension reduction in a letter dated in April 2012.  The PMC took final action to reduce the disability rating in an April 2013 administrative decision, more than 60 days from the time of notice of the proposed action.  Thus, the PMC properly carried out the procedural requirements under 38 C.F.R. § 3.105(h) for reduction of the Veteran's non-service-connected pension.  The Veteran does not otherwise contend that the PMC failed to follow proper procedural requirements.

Having found that the PMC afforded the Veteran all procedural due process, the remaining question is whether the reduction in the Veteran's non-service-connection was proper.  After a review of all the evidence, the preponderance of the evidence demonstrates that the reduction of the Veteran's nonservice-connected pension was proper. 

As relevant to this appeal, VA law provides that basic entitlement to pension exists if a veteran of a period or periods of war (as defined in 38 C.F.R. § 3.3(a)) meets certain net worth requirements and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR), and is either age 65 or older or is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  See 38 U.S.C.A. §§ 1521(a) and (j), 5312; 38 C.F.R. §§ 3.3(a), 3.23(a).  Pension is not payable to a veteran whose annual income exceeds the rates set forth in 38 U.S.C. 1521.  38 C.F.R. § 3.252 (b); but see 38 C.F.R. § 3.23 (providing, in pertinent part, that the MAPR specified in 38 U.S.C. § 1521 is subject to increase under 38 U.S.C. § 5312). 

The MAPR for improved pension for veterans is set forth in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.21, 3.23(a).  As relevant to the issue on appeal, the MAPR for veterans who are permanently and totally disabled is the amount specified in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C. § 5312.  38 C.F.R. § 3.23(a).  Each time there is an increase of the MAPR under 38 U.S.C. § 5312, the actual rates will be published in the "Notices" section of the Federal Register. Id.

The maximum annual rates of improved pension shall be reduced by the amount of the countable annual income of the veteran, and the income of the veteran's spouse and child.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3(a), 3.23(a)(1), (b), (d)(1) and (d)(4) (2017).

To calculate the monthly pension benefit, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year; if a positive amount remains, the rest is divided by twelve to determine the monthly pension benefit.  38 C.F.R. § 3.273(a).  When a change in the MAPR occurs, VA repeats the calculation with the new MAPR as the starting amount.  38 C.F.R. § 3.273(b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  38 C.F.R. § 3.273(b)(2).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income) shall be included during the 12-month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).

The following is excluded from countable income for VA pension purposes: welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; unreimbursed medical expenses in excess of 5 percent of the MAPR; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 C.F.R. § 3.272.

At the time of the reduction, the Veteran had three dependents, his spouse and two children.  The Veteran's nonservice-connected pension benefits were reduced effective October 1, 2011, as a data match report showed that the Veteran's spouse began receiving SSA benefits effective August 2011.  For the period from January 2011 until December 31, 2011, the Veteran reported receiving no income.  See February 2012 Improved Pension Eligibility Verification Report.  For that time period, her reported that his spouse earned $1,800 in gross wages and $2,543 in SSA benefits.  The amount of SSA benefits paid in 2011 to the Veteran's wife was confirmed as $2,543.  See Form SSA-1099 Social Security Benefit Statement.  In addition, there were $2,207 in annual medical expenses.

Up until October 1, 2011, the Veteran's income for VA purposes was considered $0, as medical expenses exceeded any income.  However, after that date, when the Veteran's wife began receiving SSA benefits, that calculation changed.

Effective October 1, 2011, the MAPR for a Veteran with three dependents was $19,533.  For the month of October 2011, the Veteran's spouse received a payment from SSA in the amount of $722.  The Board notes that for purposes of considering pension rates, this monthly amount must be annualized.  Thus, effective October 1, 2011, the annual rate of SSA benefits was $8,664 ($722 times 12).  The Board emphasizes that the Veteran is correct that his spouse did not receive $8,664 in SSA benefits in 2011, see Notice of Disagreement, but for purposes of determining pension rates, a monthly SSA benefit must be annualized.  The Veteran's wife also reported $968 in additional wages.  Thus, annualized income was $9,632 (annual SSA amount plus wages).  Deductions can be made from that annualized income.  Medical expenses of $2,207 were reported.  Five percent of the MAPR is $976.  Medical expenses minus that five percent equals $1,231, the amount which can be deducted from annualized income (as only medical expenses in excess of five percent of the MAPR can be deducted).   See 38 C.F.R. § 3.272.  This leaves an income of $8,401 for VA purposes.  After deducting income from the MAPR and dividing that sum by 12 (for the number of months in a year) equals $927, which the Veteran was paid for the month of October 2011.

Likewise, effective December 1, 2011, the MAPR for a Veteran with three dependents was $20,237.  For the month of December 2011, the Veteran's spouse received a payment from SSA in the amount of $747.90.  The Board notes that for purposes of considering pension rates, this monthly amount must be annualized.  Thus, effective December 1, 2011, the annual rate of SSA benefits was $8,974 ($747.90 times 12).  The Veteran's wife also reported $968 in additional annual wages.  Thus, annualized income was $9,942 (annual SSA amount plus wages).  Deductions can be made from that annualized income.  Medical expenses of $2,207 were reported.  Five percent of the MAPR is $1,011.  Medical expenses minus that five percent equals $1,196, the amount which can be deducted from annualized income (as only medical expenses in excess of five percent of the MAPR can be deducted).   See 38 C.F.R. § 3.272.  This leaves an income of $8,746 for VA purposes.  After deducting income from the MAPR and dividing that sum by 12 (for the number of months in a year) equals $957, which the Veteran was paid effective December 1, 2011.

Further, effective February 1, 2012, the Veteran's wife reported lower annual wages of $450, which actually increased the monthly pension amount.  Effective December 1, 2012, SSA benefits were increased for the Veteran's spouse, resulting in a lowered monthly pension amount.

The Board acknowledges the Veteran's argument that his spouse did not receive $8,664 from SSA in 2011.  The Veteran is correct.  However, in calculating the correct pension rates, monthly income must be annualized in order to determine the correct monthly pension rate, as shown above.  Thus, while the Veteran's spouse may have not received that amount in one year, it was proper and necessary for the PMC to calculate an annualized rate to determine the correct pension amount.

For the foregoing reasons, the Veteran's award of non-service-connected pension benefits was properly reduced effective October 1, 2011, based on the receipt of SSA benefits by his dependent wife.  As the preponderance of the above evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

As the reduction in the Veteran's nonservice-connected pension benefits effective October 1, 2011, forward, was proper, the appeal is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


